     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7
            Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11

12

13                                                    )    No. 2:17-cv-01984-DB
     KEVIN E. HAYNES,                                 )
14                                                    )    STIPULATION AND ORDER FOR THE
                    Plaintiff,                        )    AWARD AND PAYMENT OF
15                                                    )    ATTORNEY FEES PURSUANT TO
            vs.                                       )    THE EQUAL ACCESS TO JUSTICE
16                                                    )    ACT, 28 U.S.C. § 2412(d)
     NANCY A. BERRYHILL,                              )
17   Acting Commissioner of Social Security,          )
                                                      )
18                                                    )
                    Defendant.                        )
19

20          IT IS HEREBY STIPULATED by and between the parties through their undersigned

21   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees in the

22   amount of FIVE THOUSAND, THREE HUNDRED DOLLARS AND ZERO CENTS

23   ($5,300.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount

24   represents compensation for all legal services rendered on behalf of Plaintiff by counsel in

25   connection with this civil action, in accordance with 28 U.S.C. §§ 1920, 2412(d).

26          After the Court issues an order for EAJA fees to Plaintiff, the government will consider

27   the matter of Plaintiff’s assignment of EAJA fees to counsel Bess M. Brewer. Pursuant to Astrue

28   v. Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether


     EAJA Stipulation & PO
     No. 2:17-cv-01984-DB                         1
 1   the fees are subject to any offset allowed under the United States Department of the Treasury’s
 2   Offset Program. After the order for EAJA fees is entered, the government will determine
 3   whether they are subject to any offset.
 4          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 5   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to
 6   be made directly to counsel Bess M. Brewer, pursuant to the assignment executed by Plaintiff.
 7   Any payments made shall be delivered to counsel.
 8          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
 9   attorney fees, and does not constitute an admission of liability on the part of Defendant under the
10   EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and
11   bar to, any and all claims that Plaintiff and/or counsel including Bess M. Brewer may have
12   relating to EAJA attorney fees in connection with this action.
13          This award is without prejudice to the rights of counsel to seek Social Security Act
14   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
15
                                           Respectfully submitted,
16

17   Dated: April 25, 2019                 LAW OFFICE OF BESS M. BREWER

18                                     By: /s/ Bess M. Brewer*
                                           BESS M. BREWER
19
                                           Attorneys for Plaintiff
20                                         [*As authorized by e-mail on Apr. 25, 2019]

21

22
     Dated: April 25, 2019                 MCGREGOR W. SCOTT
                                           United States Attorney
23                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
24                                         Social Security Administration
25
                                       By: /s/ Margaret Branick-Abilla
26                                        MARGARET BRANICK-ABILLA
                                          Special Assistant United States Attorney
27
                                          Attorneys for Defendant
28


     EAJA Stipulation & PO
     No. 2:17-cv-01984-DB                         2
 1                                            ORDER
 2         Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 3   DATED: April 30, 2019                    /s/ DEBORAH BARNES
 4                                            UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     EAJA Stipulation & PO
     No. 2:17-cv-01984-DB                     3
